COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-467-CR
  
  
LUCIANO 
ARMANDO GONZALES, II                                        APPELLANT
  
V.
  
THE 
STATE OF TEXAS                                                                  STATE
  
  
------------
 
FROM 
THE 367TH DISTRICT COURT OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Luciano 
Armando Gonzales, II appeals from his conviction for possession of less than one 
gram of a controlled substance. In six issues, appellant contends that the trial 
court improperly denied his pretrial motion to suppress evidence because both 
the seizure of his vehicle and the inventory search that followed violated the 
federal and state constitutions and article 38.23 of the code of criminal 
procedure. This complaint is forfeited because, when the State offered the 
evidence at trial, appellant’s counsel stated, “We reviewed [the evidence] 
and have no objection.”2  Accordingly, we 
overrule appellant’s issues and affirm the trial court’s judgment.
  
   
                                                                  PER 
CURIAM
 
 
PANEL 
F:   CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
December 23, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
See Tucker v. State, 990 S.W.2d 261, 263 n.11 (Tex. Crim. App. 1999) 
(stating that pretrial motion to suppress does not preserve error when defendant 
affirmatively asserts during trial that he has “no objection” to admission 
of complained of evidence).